ALD-071                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-2989
                                      ____________

                                   EGLAN YOUNGE,

                                                       Appellant

                                             v.

                              WARDEN FORT DIX FCI
                        __________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civ. No. 1-14-cv-00986)
                      District Judge: Honorable Robert B. Kugler
                       __________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 30, 2014

             Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                            (Opinion filed: February 5, 2015)
                                    ____________

                                       OPINION*
                                      ____________


PER CURIAM

______________________
*This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent
        Appellant Eglan Younge appeals from an order of the District Court dismissing

his habeas corpus petition, 28 U.S.C. § 2241, for lack of jurisdiction. For the reasons that

follow, we will summarily affirm.

       Younge, a federal prisoner, was sentenced in 2006 in the United States District

Court for the Eastern District of New York to a term of imprisonment of 210 months on

convictions for conspiracy to import cocaine and possession with intent to distribute

cocaine. The United States Court of Appeals for the Second Circuit affirmed the criminal

judgment. See United States v. Adams, 316 F. App’x 60, 64 (2d Cir. 2009) (“Despite

differences in the details recalled by the different witnesses, multiple witnesses testified

that they saw Younge on the airport tarmac tossing a drug-filled bag into a van, thereby

allowing the bag to bypass customs. Evidence was also introduced that showed …

Younge’s knowledge that his operation had joined with Adams’s operation to effect the

combined September 2003 shipment.”). In August, 2010, Younge filed a motion to

vacate sentence, 28 U.S.C. § 2255, in the sentencing court, raising claims of ineffective

assistance of trial and appellate counsel. The sentencing court denied the § 2255 motion,

see Younge v. United States, 2011 WL 837752 (E.D.N.Y. March 4, 2011), and the

Second Circuit denied Younge’s request for a certificate of appealability, see C.A. No.

11-1148.

       At issue in the instant appeal, Younge filed a petition for writ of habeas corpus, 28

U.S.C. § 2241, in federal court in the District of New Jersey where he is confined.

Young claimed that the sentencing court erred in denying his § 2255 motion, and erred at

sentencing in applying a four-level enhancement for his role as a leader or organizer and

                                              2
in finding him responsible for 124 kilograms of cocaine seized in the September, 2003

shipment. Younge cited the Supreme Court’s decision in Alleyne v. United States, 133 S.

Ct. 2151 (U.S. 2013). In an order entered on May 16, 2014, the District Court dismissed

the § 2241 petition for lack of jurisdiction, concluding that § 2255’s safety valve, see In

re: Dorsainvil, 119 F.3d 245 (3d Cir. 1997), did not apply to Younge’s claims.

       Younge appeals. We have jurisdiction under 28 U.S.C. § 1291. See Burkey v.

Marberry, 556 F.3d 142, 146 (3d Cir. 2009) (certificate of appealability not required to

appeal from denial of § 2241 petition). Our Clerk advised Younge that the appeal was

subject to summary action under Third Cir. LAR 27.4 and I.O.P. 10.6. He was invited to

submit argument in writing and he has done so. We have considered his submission.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. The

District Court properly dismissed Younge’s § 2241 petition because a motion filed under

§ 2255 in the sentencing court is the presumptive means for a federal prisoner to

challenge the validity of his conviction or sentence. See Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002). In certain limited circumstances, a petitioner can seek

relief under § 2241 if the remedy provided by § 2255 is inadequate or ineffective to test

the legality of his detention, see Dorsainvil, 119 F.3d at 249-51, but § 2255 is not

inadequate or ineffective simply because the sentencing court does not grant relief on a

prisoner’s § 2255 motion or the prisoner is unable to meet the gatekeeping requirements,

8 U.S.C. § 2255(h), for a second § 2255 motion. See Cradle v. United States ex rel.

Miner, 290 F.3d 536, 539 (3d Cir.2002) (per curiam). This “safety valve” applies only

                                              3
where a prisoner has had no prior opportunity to challenge his conviction for actions

deemed to be non-criminal by an intervening change in law. Okereke, 307 F.3d at 120

(citing Dorsainvil, 119 F.3d at 251). A § 2241 petition may not be used to relitigate

ineffective assistance of counsel issues that were rejected as meritless by the sentencing

court in a § 2255 motion, and may not be used to challenge sentencing enhancements,

such as those relating to the amount of drugs or one’s role in a drug conspiracy, which

could have been pursued on direct appeal.

       In Alleyne, which set forth a new rule of constitutional law, the Supreme Court

held that a fact that triggers a mandatory minimum sentence must be submitted to the jury

and found beyond a reasonable doubt. 133 S. Ct. at 2155. Alleyne is essentially an

extension of Apprendi v. New Jersey, 530 U.S. 466 (2000). In Apprendi, the Supreme

Court held that “[o]ther than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to a

jury, and proved beyond a reasonable doubt.” 530 U.S. at 490. We held in Okereke that

“§ 2255 [i]s not inadequate or ineffective for [a prisoner] to raise his Apprendi

argument,” 307 F.3d at 121, and we see no reason to treat claims brought under Alleyne

any differently. We add that we recently held that Alleyne is not retroactive to cases on

collateral review. United States v. Reyes, 755 F.3d 210, 212-13 (3d Cir. 2014). Alleyne

therefore, does not provide a basis for an appellate court to authorize a second § 2255

motion, see 28 U.S.C. § 2255(h)(2).

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing Younge’s § 2241 petition for lack of jurisdiction.

                                              4